UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6960



CLIFTON DEGRAFFINRIED,

                                           Petitioner - Appellant,

          versus


JON P. GALLEY, Warden; ATTORNEY GENERAL FOR
THE STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-02-
333)


Submitted:   September 5, 2002        Decided:    September 11, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clifton Degraffinried, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clifton Degraffinried seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   We dismiss the appeal for lack of jurisdiction because

Degraffinried’s notice of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).        This appeal period is

“mandatory and jurisdictional.”       Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

February 7, 2002.   Degraffinried’s notice of appeal was filed on

June 10, 2002.   See Fed. R. App. P. 4(c).    Because Degraffinried

failed to file a timely notice of appeal or to obtain an extension

or reopening of the appeal period, we deny a certificate of

appealability and dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED


                                  2